DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Feb, 2022 has been entered. 

Priority
	Priority is claimed to provisional application 62/103,429.  However, that document only provides support for SEQ IDs 1-9; it does not disclose other SEQ IDs.  Claims 60-63 are limited to those claims, thus they have priority to the provisional application.  However, the other claims list limitations not found in the priority document, so they cannot properly claim priority to the provisional application.

Election/Restrictions
Applicants elected SEQ ID 2 to treat subjects with T1D without traverse in the reply filed on 3 April, 2020.  Applicants have since amended the claims so that their elected species no longer reads on them.

Claims Status
Claims 43-51 and 54-63 are pending.
Claims 43, 48-51, and 55 have been amended.
Claims 60-63 are new.
Claims 44, 48-51, 54, 56, 58, and 59 have been withdrawn from consideration due to an election/restriction requirement.

Claim Objections
Claims 60-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Withdrawn Rejections
The rejection of claims 43, 45-47, 55, and 57 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43, 45-47, 55, and 57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Getts (US 20190365656, 102(a)(2) date 4 Jan, 2016).  Please note that this rejection is necessitated by amendment.
Getts discusses particles encapsulating multiple epitopes to induce antigen specific tolerance (abstract).  Among the epitopes mentioned is SEQ ID 2420 (identical with SEQ ID 9 of the instant claims) for treating type I diabetes (paragraph 32), anticipating claims 43, 47, 55, and 57. 
    PNG
    media_image1.png
    196
    622
    media_image1.png
    Greyscale
The reference discusses multiple doses, and optimizing the frequency of dosing (paragraph 166), anticipating claim 46.  Adjuvants are mentioned (paragraphs 159 and 187), anticipating claim 45.
response to applicant’s arguments
	Applicants argue that the examples of Getts are limited to multiple sclerosis and encephalitis, and that SEQ ID 9 is disclosed in the provisional application (which has a date before the filing date of Getts), so this reference is not prior art.
Applicant's arguments filed 28 Feb, 2022 have been fully considered but they are not persuasive.

Applicants argue that Getts is limited to multiple sclerosis and a form of encephalitis.  That may be all that is in the examples of that reference, but it clearly states that SEQ ID 9 can be used to treat diabetes.  A patent document is prior art for all that it teaches, not just the examples (MPEP 2123(I)).
It is true that the provisional application discloses SEQ ID 9, but that does not mean that the rejected claims have priority to the provisional application.  The effective filing date of an application is determined on a claim by claim basis (MPEP 2152.01), not a limitation by limitation basis.  Each one of the rejected claims has sequences not disclosed in the provisional application, so priority to that document is properly denied.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658